Per Curiam.
This is a motion to reinstate an appeal dismissed by the clerk under Rules 1 and *4372. From an examination of the motion papers, and upon due consideration of the argument of counsel, we are satisfied that notice of intention to appeal was given in good faith, within the time prescribed by law, and upon the showing made, we are of opinion that the appeal should be reinstated.
It is, therefore, ordered, that the appeal be reinstated, and that the case be docketed for hearing at the next term of this Court.